Order filed March 7, 2013




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-12-00926-CV
                                    ____________

                        JAMES WHITAKER, Appellant

                                        V.

                NEIGHBORHOOD CENTERS, INC., Appellee


                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-07101

                                    ORDER

      Appellant’s brief was due February 18, 2013. No brief or motion for
extension of time has been filed.

      Unless appellant submits a brief to the clerk of this court on or before April
5, 2013, the court will dismiss the appeal for want of prosecution. See Tex. R. App.
P. 42.3(b).

                                       PER CURIAM